Citation Nr: 1541893	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut



THE ISSUE

Evaluation of depressive disorder, not otherwise specified, currently rated as 70 percent disabling, to include whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1978 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claims.

The Veteran was last provided with a VA examination in connection with her claim in September 2012.  A March 2014 statement by the Veteran indicates that her symptoms related to her depressive disorder have worsened since her last VA examination.  Specifically, the Veteran asserts that she has persistent delusions or hallucinations and that she has an inability to perform activities of daily living, such as maintenance of minimal hygiene.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent VA examination is needed in this case.

Additionally, any outstanding treatment records regarding the Veteran's disability should be included in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for her mental disorder and associate them with the claims file.

Also, take appropriate action in order to obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  

The Veteran should be notified that she may submit evidence to support her claim.

2.  After any additional records are associated with the claims file, the AOJ should schedule the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected depressive disorder, not otherwise specified.  The examiner is also asked to comment on the functional impact the disability has on the Veteran's ability to obtain and maintain gainful employment.  

The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is reminded that he or she must consider the Veteran's assertions.  An explanation for all opinions must be provided.

3.  Thereafter, the AOJ should consider all the evidence of record and readjudicate the issue on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






